Citation Nr: 1404039	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sleep apnea to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 30 percent for service-connected PTSD prior to January 28, 2013, and a rating higher than 50 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection for PTSD and assigned an initial rating of 30 percent effective from March 23, 2005.

Also on appeal is an August 2007 rating decision by the St. Louis RO that in relevant part denied service connection for headaches and for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in July 2012.  A transcript of the hearing is of record.

The Board issued a decision in December 2012 that denied service connection for headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision on that issue and to return the case to the Board for further consideration.

The Board's action in December 2012 also remanded the issue of service connection for sleep apnea and the issue of increase for PTSD for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  Headaches had onset in service.

2.  Sleep apnea is not proximately due to or the result of the service-connected PTSD, and there is no evidence of record showing that sleep apnea has been permanent worsened by PTSD.

3.  Prior to January 28, 2013, the disability picture associated with PTSD most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From January 28, 2013, the disability picture associated with PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

2.  Sleep apnea was not incurred in or aggravated by service and is not due to or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.310 (2013).  

3.  The criteria for an initial rating higher than 30 percent for PTSD prior to January 28, 2013, and for a rating higher than 50 percent from that date, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent the Veteran a letter in January 2007 advising him of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  




As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and, of Dingess, 19 Vet. App. 473 (notice of the elements of the claim).

The rating issue on appeal arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. 473, 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Board previously remanded the case for the purpose of affording the Veteran additional VA examinations, which were performed in July 2013.  The Board has reviewed the examination reports and finds the RO substantially complied with the requirements of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 






Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Under the revised § 3.310(b), effective since October 2006, secondary service connection is available for aggravation of a nonservice-connected disability.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 



When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Headaches 

Evidence 

The service treatment records (STRs) include an entry in July 1969, noting the Veteran took aspirin daily for headaches.  Otherwise, there is no notation of headaches in service.  On separation examination in June 1970, headaches were not listed.  A contemporaneous Report of Medical History, which would indicate whether the Veteran had reported a history of frequent or severe headaches, is not associated with the STRs.

After service, In October 2002, the Veteran gave a history of migraine headaches.  In August 2003, the clinical impression was muscle tension headaches.  Also in August 2003, Veteran complained headaches dating back 20 years.  He described a long history of frontal migraines with vomiting.  Magnetic resonance imaging (MRI) study of the brain was unremarkable.

In October 2003, the Veteran complained of migraine headaches.  Examination showed the Veteran had marked pain in the atlanto-occipital area.  The impression in relevant part was an atlantal occipital irritation creating a cervical trigger for headaches.  The Veteran was noted to be improved with cervical epidurals.

In January 2004, a MRI showed occipital irritation with a cervicogenic trigger.

In August 2005 the Veteran was followed for hypoxia and dizzy spells.  In relevant part, it was noted that the Veteran was using continuous positive air pressure (CPAP) therapy, which had resolved his morning headaches.  The clinical impression was migraine, improved.



VA records in November 2005 note that the Veteran had two migraines in the year.

In a letter in March 2006, the Veteran's spouse stated that she had married the Veteran while he was service.  She stated that following the Veteran's return from Vietnam he was stationed at Fort Hood, Texas, and while at that station he complained of constant headaches and the headaches continued after the Veteran was discharged from service.

In a letter in February 2008, after review of the service records, specifically an entry in July 1969, noting daily headaches, Dr. Gabriel Ortiz stated that it was at least as likely as not that the current headaches were related to complaints of headaches in service.

In July 2012, the Veteran testified that he began taking aspirin in Vietnam for headaches and that headaches became bad when he was stationed at Fort Hood.  He stated that over the years the headaches progressed to migraine for which he was treated in the 1970s.  He stated that he continued to have daily headaches. 

Analysis

On review of the evidence the Board finds the Veteran had daily headaches in service as documented by the STRs.  Also, the Veteran and his spouse have provided credible lay evidence of headaches in service that have been continuous since service.  Evidence of continuity of symptoms is only for consideration in regard to diseases recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker, 708 F.3d 1331.  





Nevertheless, in the medical opinion of Dr. Ortiz the current headaches were related to the headaches in service.  There is no other medical evidence.  As the medical evidence favorable to the claim is uncontroverted, the Veteran prevails. 

Sleep Apnea

The STRs to include a separation examination in June 1970 contain no finding or a sleep disorder or a respiratory disorder during service.  A contemporaneous Report of Medical History, which would indicate whether the Veteran had reported a history of frequent trouble sleeping is not associated with the STRs.

After service in October 2004 the Veteran was seen by private psychologist.  The Veteran complained of sleep problems for many years.  
 
In May 2005, the Veteran was referred for a sleep study.  In July 2005, a licensed clinical social worker, describing treatment of the Veteran for his PTSD, noted that the Veteran had difficulty sleeping due to anxiety.

In July 2005, a polysomnography study showed a severe sleep disorder.

In August 2005 the Veteran stated that his PTSD symptoms included a sleep disorder since Vietnam.  In August 2005, the impression was sleep apnea, improved.

In March 2006, the Veteran stated that after his return from Vietnam he had a lot of trouble sleeping and would wake up several times a night.  

On a VA PTSD examination in February 2007, the Veteran gave a longstanding history of sleep disturbance.   

In July 2012, the Veteran testified that his sleep problems began in Vietnam and that he continued to have problems after service due to stress.  



The Veteran stated that he did not report sleep problems during service or during his separation physical because he was told that if he reported any problems he would be retained in service for treatment.  He stated that he did not seek treatment for sleep apnea until 2005. 

On VA PTSD examination in July 2013, the VA examiner noted that the Veteran had chronic sleep impairment as a symptom of PTSD.

On a VA sleep apnea examination in July 2013, the VA examiner expressed the opinion that sleep apnea was less likely than not (i.e., less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  As rationale, the VA examiner stated that sleep apnea is caused by complete or partial collapse of the upper airway during sleep and sleep apnea was not due to complex, somatic, cognitive, affective or behavioral effects of PTSD.  Also, the Veteran had other risk factors for sleep apnea, namely, age, gender, and obesity. 

Analysis 

Review of the evidence shows that the Veteran has been diagnosed with obstructive sleep apnea.  Accordingly, the first element of service connection, namely, a current disability, is met.  

There is no medical or lay evidence in this case of sleep apnea in service.  The Veteran has testified in regard to having interrupted sleep patterns in service and since service, but he has not shown or suggested the presence of obstructive respiratory symptoms, such as snoring, choking, or cessation of breathing during sleep prior to 2005.  Accordingly, service connection on a direct basis is not warranted.

As for secondary service connection, the Veteran asserts that sleep apnea is caused by or aggravated by PTSD.



As for the diagnosis of sleep apnea, the VA examiner explained that sleep apnea is attributable to a number of different factors.  And the Board finds that the etiology of sleep is therefore a complex medical question that is not within the competence of the Veteran as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of a health care professional to diagnosis sleep apnea and to offer an opinion on the cause of sleep apnea.  

The only medical opinion of record that addresses a possible relationship between PTSD and sleep is that of the VA examiner, who stated that such a relationship is less likely than not.  The VA examiner was fully informed of the pertinent factual premises (i.e., medical history) of the case, and that he provided a fully-articulated opinion supported by a reasoned analysis.  The VA examiner's opinion is accordingly probative, and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

There is also no evidence of record showing or suggesting that sleep apnea has been permanent worsened by PTSD.  The sleep apnea examination is silent in regard to any such worsening, and the VA examiner stated that sleep apnea is a mechanical respiratory dysfunction that is unrelated to the complex, somatic, cognitive, affective or behavioral effects of PTSD.  
	
On the basis of the evidence and analysis of the evidence the criteria for service connection for sleep apnea are not met on either a direct basis or a secondary basis.  

Because the preponderance of the evidence is against the claim the 
benefit-of-the-doubt standard does not apply.  Gilbert, 1 Vet. App. 49, 54.







Rating PTSD

Principles of a Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under the criteria of 38 C.F.R. § 4.130 (schedule of ratings - mental disorders), Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).








A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).  




Evidence and Analysis

As this is an initial claim for increase, the period under appellate review begins from the date service connection was granted. March 23, 2005.  

In July 2005, the Veteran described symptoms of hypervigilance, exaggerated startle response to noise, inability to participate in pre-war activities reminiscent of combat (hunting), difficulty sleeping, obsessive hand-washing, acrophobia, claustrophobia; memory impairment, relationship problems, social isolation, inability to trust others, emotional impairment, difficulty concentrating, survivor guilt, and intrusive memories on the anniversary of the fall of Saigon.  The global assessment of functioning (GAF) score was 65.

In August 2005, the Veteran described a reaction to the sound of helicopters, the inability to go hunting due to flashbacks, the inability to sleep with blankets tucked in due to fear of being trapped, hostility if surprised from behind, obsessive hand-washing, sleep disturbance, refusal to travel to Vietnam or Asis, adrenaline spikes, suspiciousness of strangers, feelings of rejection, feeling that he was just surviving, newly acquired fear of heights and closed-in places; feelings of self-loathing, and depression related to the anniversary of the fall of Saigon, situational flashbacks, survivor guilt, doubts about his sanity, isolation, memory impairment, distrust, and difficulty concentrating.

In August 2005, the Veteran was alert and oriented.  Memory was grossly intact and affect was appropriate.

On VA PTSD examination in February 2007, the Veteran reported painful, intrusive memories of combat, nightmares, and distress when exposed to stimuli such as sounds reminiscent of combat.  While the Veteran was able to work he masked his symptoms, but since becoming disabled due to a spine injury in 2004 his re-experiencing symptoms had become worse.  



The Veteran stated that the avoiding certain situations such as crowds or hunting and reported loss of interest in previously pleasurable activities.  He described some social interactions, but stated the only person he really trusted was his spouse.  He described ongoing difficulty with sadness and depression and a longstanding difficulty with sleep disturbance, although his sleep pattern had improved after being placed on a CPAP machine.  The Veteran described symptoms of anger, irritable as well as difficulty with concentration and focus.  He described hypervigilance and hyperstartle.  The Veteran described some social interactions, such as playing poker with friends and of having been married for 39 years.  

On mental status examination (MSE) the Veteran was alert, oriented and cooperative.  His mood was somewhat depressed and his affect was blunted.  His thoughts were clear and goal-oriented.  There was no evidence of delusions or hallucinations.  The Veteran's cognitive abilities were grossly intact, although he described some difficulty with concentration and focus.  The Veteran denied suicidal ideation.  The GAF score was 60.   

In July 2012, the Veteran testified that he had anger management problems since returning from Vietnam, which has gotten worse over time.  His symptoms currently were nightmares and sleep apnea.  The Veteran stated that his short term memory was bad.  He stated that he had a good marriage.  He stated that he had been unemployed since 2004 and on SSA disability due to back problems.  The Veteran was frequently tired and he tried to stay away from people other than his family and he tried to avoid stressful situations.     

On VA PTSD examination in July 2013, the Veteran reported a good relationship with his immediate family and stated that he and his wife traveled by recreational vehicle for about 8 years, during which he enjoyed socializing with other RV campers.  He stated that he spent his time caring for his dogs, working in the garage, taking care of his elderly father, going to garage sales and auctions and attending meetings of Veterans of Foreign Wars and Disabled American Veterans.  



The Veteran indicated that his main problem was irritability, which had increased recently because he was not happy about his physical problems.  The VA examiner noted the Veteran had sleep problems and nightmares, but he was able to sleep 6 to 7 hours a night with medication.  The Veteran stopped having Vietnam-related nightmares in the 1970s but continued to have stressful dreams almost every night involving non-military situations.  The Veteran felt anxiety that would escalate about twice per month, at which time he would go lie down and sometimes his spouse would sit with him.  The Veteran described hypervigilance.  The VA examiner noted that the Veteran appeared to be able to be among people without too much discomfort.  The Veteran avoided reminders of Vietnam.  

The VA examiner noted the Veteran to have the symptoms of a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, and, disturbances in motivation and mood.  The GAF score was 60.  

The VA examiner noted the Veteran's PTSD did not appear to have been severe throughout his lifetime.  The Veteran had earned a Bachelor's Degree and a Master's Degree and had been employed in responsible positions, and he had a successful marriage.  The Veteran had also been able to function occupationally and socially, although with effort on his part.  In sum, the Veteran had shown symptoms of depressed mood, anxiety, suspiciousness, some anxiety attacks, some sleep problems and mild memory loss.  The VA examiner stated the Veteran's symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

Addressing first the period prior to January 28, 2013, the Board finds the Veteran's disability picture most closely approximated the criteria for the assigned 30 percent rating.  As a threshold matter, the Veteran was apparently generally functioning satisfactorily with routine behavior and self-care.  



Most of the Veteran's objective and subjective symptoms during the period fall squarely within those associated with the criteria for 30 percent rating, namely, depressed mood, anxiety, suspiciousness, infrequent panic attacks and mild memory loss.  The symptoms associated with the criteria for a 50 percent rating were disturbances of motivation and mood and difficulty in establishing social relationships, but there was impairment of speech, frequent panic attacks or impairment of short- and long-term memory.  There is no indication of flattened affect, impaired judgment, impaired abstract thinking or difficulty understanding complex commands.  In sum, the Veteran's disability level equated to the criteria for a 30 percent rating, and did not more nearly approximate the criteria for a 50 percent rating.

From January 28, 2013, the disability picture does not approximate the criteria for a 70 percent rating.  The higher rating is based on occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking or mood.  Of these, the Veteran is shown to have impairment of mood.  Also, of the symptoms noted by the VA examiner (depressed mood, anxiety, suspiciousness, infrequent panic attacks, chronic sleep impairment, mild memory loss and disturbances in motivation and mood), only the one last-cited falls within the criteria for a 50 percent rating.   For these reasons, the Board finds the Veteran's disability picture equates to a 50 percent rating and does not more nearly approximates the criteria for a 70 percent rating.   

The Board has also considered the GAF scores which range from 65 in July 2005 to 60 in February 2007 and again in July 2013.  A GAF score of 65 is indicative of "mild" symptoms, while a score of 60 is on the high end of "moderate" symptoms.  The symptoms cited in the DSM-IV essentially mirror the symptoms cited under the schedular criteria for the 30 and 50 percent ratings but in no way approach the criteria for a higher rating.  








The Board notes at this point that the GAF score records the clinician's judgment of the individual's overall level of functioning, and, while the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the GAF score and the overall symptoms described during examination are consistent with a mild to moderate level of disability. 

The Board has found no distinct time period during the period under review in which the criteria for higher evaluation were met.  Accordingly, "staged rating" before or after January 28, 2013, is not appropriate.

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.






If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability level and the Veteran's symptomatology.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

A request for a total disability rating based on individual unemployability due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The question of a total rating may be considered as a component of an appealed increased rating claim if the claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  

In this case, the Veteran is shown to be unemployed since 2004.  He has not asserted, and the evidence does not suggest, that he is rendered unemployable solely by the service-connected PTSD that is the subject of this appeal.  Further, the August 2007 rating decision on appeal specifically denied entitlement to a TDIU based on all the Veteran's service-connected disabilities, and he did not appeal that denial.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue herein decided.

      (The Order follows on the next page.).






ORDER

Service connection for headaches is granted.

Service connection for sleep apnea is denied.

An initial rating higher than 30 percent for PTSD prior to January 28, 2013, and a rating higher than 50 percent from that date is denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


